Name: Commission Regulation (EC) NoÃ 393/2005 of 9 March 2005 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 10.3.2005 EN Official Journal of the European Union L 63/12 COMMISSION REGULATION (EC) No 393/2005 of 9 March 2005 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33(12) thereof, Whereas: (1) Article 33 of Regulation (EC) No 1254/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund. (2) Commission Regulations (EEC) No 32/82 (2), (EEC) No 1964/82 (3), (EEC) No 2388/84 (4), (EEC) No 2973/79 (5) and (EC) No 2051/96 (6) lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products, and for certain destinations. (3) It follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below. (4) With regard to live animals, for reasons of simplification export refunds should not be granted for categories with insignificant trade with third countries. Moreover, in the light of the general concern of animal welfare, export refunds for live animals for slaughter should be limited as much as possible. Consequently, export refunds for such animals should only be granted for third countries which for cultural and/or religious reasons traditionally import substantial numbers of animals for domestic slaughter. As to live animals for reproduction, in order to prevent any abuse, export refunds for pure-bred breeding animals should be limited to heifers and cows of no more than 30 months of age. (5) Export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201, on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10. (6) In the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland. To allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States. (7) In the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community presence of international trade may be maintained by granting a refund corresponding to that at present available. (8) In the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant. (9) Commission Regulation (EEC) No 3846/87 (7) establishes the agricultural product nomenclature for the purposes of export refunds. The refunds are set on the basis of the product codes as defined in that nomenclature. (10) The refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals. (11) Checks on products covered by CN code 1602 50 should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (8). (12) Refunds should be granted only on products that are allowed to move freely in the Community. Therefore, to be eligible for a refund, products should be required to bear the health mark laid down in Council Directives 64/433/EEC (9), 94/65/EC (10) and 77/99/EEC (11), respectively. (13) Pursuant to Article 6(2) of Regulation (EEC) No 1964/82, the special refund is to be reduced if the quantity of boned meat to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning. (14) The negotiations on the adoption of additional concessions, held within the framework of the Europe Agreements between the European Community and the associated central and eastern European Countries, aim in particular to liberalise trade in products covered by the common organisation of the market in beef and veal. To this end, it was decided, inter alia, to abolish export refunds on products intended for export to Romania. This country should therefore be excluded from the list of destinations giving rise to the grant of a refund, while ensuring that the abolition of refunds for this country may not lead to the creation of a differentiated refund for exports to other countries. (15) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. The list of products on which export refunds as referred to in Article 33 of Regulation (EC) No 1254/1999 are granted and the amount thereof and the destinations shall be as set out in the Annex to this Regulation. 2. The products must meet the relevant health marking requirements of:  Chapter XI of Annex I to Directive 64/433/EEC,  Chapter VI of Annex I to Directive 94/65/EC,  Chapter VI of Annex B to Directive 77/99/EEC. Article 2 In the case referred to in the third subparagraph of Article 6(2) of Regulation (EEC) No 1964/82 the rate of the refund on products falling within product code 0201 30 00 9100 shall be reduced by EUR 14,00/100 kg. Article 3 The fact of not setting an export refund for Romania shall not be deemed to constitue a differentiation of the refund. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 4, 8.1.1982, p. 11. Regulation as last amended by Regulation (EC) No 744/2000 (OJ L 89, 11.4.2000, p. 3). (3) OJ L 212, 21.7.1982, p. 48. Regulation as last amended by Regulation (EC) No 2772/2000 (OJ L 321, 19.12.2000, p. 35). (4) OJ L 221, 18.8.1984, p. 28. Regulation as last amended by Regulation (EEC) No 3661/92 (OJ L 370, 19.12.1992, p. 16). (5) OJ L 336, 29.12.1979, p. 44. Regulation as last amended by Regulation (EEC) No 3434/87 (OJ L 327, 18.11.1987, p. 7). (6) OJ L 274, 26.10.1996, p. 18. Regulation as last amended by Regulation (EC) No 2333/96 (OJ L 317, 6.12.1996, p. 13). (7) OJ L 366, 24.12.1987, p. 1. Regulation as last amended by Regulation (EC) No 2199/2004 (OJ L 380, 24.12.2004, p. 1). (8) OJ L 62, 7.3.1980, p. 5. Regulation as last amended by Commission Regulation (EC) No 444/2003 (OJ L 67, 12.3.2003, p. 3). (9) OJ 121, 29.7.1964, p. 2012/64. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (10) OJ L 368, 31.12.1994, p. 10. Directive as amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (11) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). ANNEX to the Commission Regulation of 9 March 2005 fixing export refunds on beef Product code Destination Unit of measurement Refunds (7) 0102 10 10 9140 B00 EUR/100 kg live weight 53,00 0102 10 30 9140 B00 EUR/100 kg live weight 53,00 0102 90 71 9000 B11 EUR/100 kg live weight 41,00 0201 10 00 9110 (1) B02 EUR/100 kg net weight 71,50 B03 EUR/100 kg net weight 43,00 039 EUR/100 kg net weight 23,50 0201 10 00 9120 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0201 10 00 9130 (1) B02 EUR/100 kg net weight 97,00 B03 EUR/100 kg net weight 56,50 039 EUR/100 kg net weight 33,50 0201 10 00 9140 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 14,00 039 EUR/100 kg net weight 16,00 0201 20 20 9110 (1) B02 EUR/100 kg net weight 97,00 B03 EUR/100 kg net weight 56,50 039 EUR/100 kg net weight 33,50 0201 20 20 9120 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 14,00 039 EUR/100 kg net weight 16,00 0201 20 30 9110 (1) B02 EUR/100 kg net weight 71,50 B03 EUR/100 kg net weight 43,00 039 EUR/100 kg net weight 23,50 0201 20 30 9120 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0201 20 50 9110 (1) B02 EUR/100 kg net weight 123,00 B03 EUR/100 kg net weight 71,50 039 EUR/100 kg net weight 41,00 0201 20 50 9120 B02 EUR/100 kg net weight 58,50 B03 EUR/100 kg net weight 17,50 039 EUR/100 kg net weight 19,50 0201 20 50 9130 (1) B02 EUR/100 kg net weight 71,50 B03 EUR/100 kg net weight 43,00 039 EUR/100 kg net weight 23,50 0201 20 50 9140 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0201 20 90 9700 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0201 30 00 9050 400 (3) EUR/100 kg net weight 23,50 404 (4) EUR/100 kg net weight 23,50 0201 30 00 9060 (6) B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 13,00 039 EUR/100 kg net weight 15,00 809, 822 EUR/100 kg net weight 37,00 0201 30 00 9100 (2) (6) B08, B09 EUR/100 kg net weight 172,00 B03 EUR/100 kg net weight 102,00 039 EUR/100 kg net weight 60,00 809, 822 EUR/100 kg net weight 152,50 220 EUR/100 kg net weight 205,00 0201 30 00 9120 (2) (6) B08 EUR/100 kg net weight 94,50 B09 EUR/100 kg net weight 88,00 B03 EUR/100 kg net weight 56,50 039 EUR/100 kg net weight 33,00 809, 822 EUR/100 kg net weight 83,50 220 EUR/100 kg net weight 123,00 0202 10 00 9100 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0202 10 00 9900 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 14,00 039 EUR/100 kg net weight 16,00 0202 20 10 9000 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weigh 14,00 039 EUR/100 kg net weight 16,00 0202 20 30 9000 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0202 20 50 9100 B02 EUR/100 kg net weight 58,50 B03 EUR/100 kg net weight 17,50 039 EUR/100 kg net weight 19,50 0202 20 50 9900 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0202 20 90 9100 B02 EUR/100 kg net weight 33,50 B03 EUR/100 kg net weight 10,00 039 EUR/100 kg net weight 11,50 0202 30 90 9100 400 (3) EUR/100 kg net weight 23,50 404 (4) EUR/100 kg net weight 23,50 0202 30 90 9200 (6) B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 13,00 039 EUR/100 kg net weight 15,00 809, 822 EUR/100 kg net weight 37,00 0206 10 95 9000 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 13,00 039 EUR/100 kg net weight 15,00 809, 822 EUR/100 kg net weight 37,00 0206 29 91 9000 B02 EUR/100 kg net weight 46,00 B03 EUR/100 kg net weight 13,00 039 EUR/100 kg net weight 15,00 809, 822 EUR/100 kg net weight 37,00 0210 20 90 9100 039 EUR/100 kg net weight 23,00 1602 50 10 9170 (8) B02 EUR/100 kg net weight 22,50 B03 EUR/100 kg net weight 15,00 039 EUR/100 kg net weight 17,50 1602 50 31 9125 (5) B00 EUR/100 kg net weight 88,50 1602 50 31 9325 (5) B00 EUR/100 kg net weight 79,00 1602 50 39 9125 (5) B00 EUR/100 kg net weight 88,50 1602 50 39 9325 (5) B00 EUR/100 kg net weight 79,00 1602 50 39 9425 (5) B00 EUR/100 kg net weight 30,00 1602 50 39 9525 (5) B00 EUR/100 kg net weight 30,00 1602 50 80 9535 (8) B00 EUR/100 kg net weight 17,50 NB: The product codes and the A series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: B00 : all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Romania. B02 : B08, B09 and destination 220. B03 : Ceuta, Melilla, Iceland, Norway, Faroe Islands, Andorra, Gibraltar, Holy See, Bulgaria, Albania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro, former Yugoslav Republic of Macedonia, the communes of Livigno and Campione d'Italia, Helgoland, Greenland, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11)). B08 : Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong. B09 : Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho. B11 : Lebanon and Egypt. (1) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Regulation (EEC) No 32/82. (2) The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 1964/82. (3) Carried out in accordance with amended Regulation (EEC) No 2973/79. (4) Carried out in accordance with amended Regulation (EC) No 2051/96. (5) The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 2388/84. (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). The term average content refers to the sample quantity as defined in Article 2(1) of Regulation (EC) No 765/2002 (OJ L 117, 4.5.2002, p. 6). The sample is to be taken from that part of the consignment presenting the highest risk. (7) Article 33(10) of amended Regulation (EC) No 1254/1999 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. (8) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Council Regulation (EEC) No 565/80. NB: The product codes and the A series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The numeric destination codes are set out in Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: B00 : all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Romania. B02 : B08, B09 and destination 220. B03 : Ceuta, Melilla, Iceland, Norway, Faroe Islands, Andorra, Gibraltar, Holy See, Bulgaria, Albania, Croatia, Bosnia and Herzegovina, Serbia and Montenegro, former Yugoslav Republic of Macedonia, the communes of Livigno and Campione d'Italia, Helgoland, Greenland, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11)). B08 : Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong. B09 : Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho. B11 : Lebanon and Egypt.